Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Allowable Subject Matter
Claims 63-82 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art made of record fails to teach/show the first and second pistons being configured such that movement of the first piston in a first direction under action of pressure in the associated volume against the first piston causes a reduction in the control volume and a reduction in the injector volume, the apparatus being configured to cause fluid within the injector volume to be injected under pressure through the nozzle into the associated volume when the first piston moves in the first direction, the injector nozzle including a check valve and a plurality of injector holes, a sac volume being defined between ends of the injector holes proximate the check valve and the check valve, the check valve having a body defining a valve seat and a valve defining a valve surface for engagement with the valve seat to close the check valve, the valve further including a piston movable within a bore of the body configured to draw fluid into the bore from the sac volume upon closing of the check valve.  The first and second pistons being configured such that movement of the first piston in a first direction under the action of pressure in the associated volume against the first piston causes a reduction in the control volume and a reduction in the injector volume, the apparatus being configured to cause fluid within the injector volume to be injected under pressure through the nozzle into the associated volume when the first piston moves in the first direction, the apparatus including a valve associated with the injector volume to de-pressurize the injector volume and thereby stop injection of fluid into the associated volume.  The first and second pistons being configured such that movement of the first piston in a first direction under action of pressure in the associated volume against the first piston causes a reduction in the control volume and a reduction in the injector volume, the apparatus being configured to cause fluid within the injector volume to be injected under pressure through the nozzle into the associated volume when the first piston moves in the first direction, wherein a first part of the second piston is moveable within the second cylinder and a second part of the second piston engages a correspondingly-shaped part of the injector apparatus so as to allow alignment of the first part of the second piston with the second cylinder when movement of the first piston in the first direction causes a reduction in the injector volume.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI H HUYNH whose telephone number is (571)272-4844. The examiner can normally be reached Monday - Friday 8:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI H HUYNH/Primary Examiner, Art Unit 3747